Motion to aménd remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: On the appeal herein there were pre*538sented and necessarily passed upon the following questions under the Constitution of the United States, viz: (1) Does the refusal of the court retroactively to apply the Wardius rule, of unconstitutionality of the New York State no tice-of-alibi statute (Code Crim. Pro., § 295-1) to appellant’s trial, which commenced and was concluded prior tó June 11, 1973, the date of Wardius {ibid.), violate the Fourteenth Amendment to the Constitution of the United States? and (2) Did the court’s selection of the jury, under the procedure mandated by the Judicial Conference of the State of New York, deprive appellant of a fair trial, in violation of the Fourteenth Amendment to the Constitution of the United ^tates? (See 33 N Y 2d 921.]